Citation Nr: 0204485	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  00-11 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to December 
1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating determination by 
the RO.  

The Board remanded the case for additional development of the 
record in April 2001.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for an acquired 
psychiatric disorder was denied by the RO in an unappealed 
rating decision of May 1990.  

2.  The additional evidence received since the May 1990 
decision is new and so significant that it must be considered 
in order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The veteran's service medical records include a psychiatric 
evaluation that was performed as part of his processing for 
an Administrative Discharge on the grounds of unsuitability 
conducted on October 23, 1969.  These records showed that, in 
August 1969, the veteran had received an Article 15 
punishment for being absent without proper authority.  

In October 1969, during service, the veteran was evaluated by 
the psychiatric department and found to have a severe 
character and behavior disorder manifested by a passive-
aggressive personality disorder, characterized by resentment 
of, and conflict with authority, refusal to follow orders and 
two recent incidents of AWOL.  The veteran stated that he had 
to leave, refused to say why and stated that he would do 
anything to obtain a discharge.  He was not amenable to 
counseling.  The impression was that his symptoms were 
consistent with passive-aggressive personality disorder.  The 
examiner noted that neither a transfer nor change of duty 
would increase his effectiveness or solve his difficulties 
and that separation from service was in order.  

The first post-service medical evidence of a psychiatric 
disorder was from a psychiatrist at the Yates County Mental 
Health Clinic that showed that the veteran had been followed 
since September 1983 for chronic schizophrenia.  

A subsequently received VA examination report dated in 
December 1986 showed an evaluation for psychiatric symptoms 
diagnosed as schizophrenia.  Another letter from Yates County 
Mental Health Clinic dated in December 1986 indicated that 
the veteran had been seen on a regular basis since 1983 for 
follow-up supportive counseling and medication for 
schizophrenia.  

In a May 1990 rating action, the RO denied the veteran's 
claim of service connection for a psychiatric disorder 
diagnosed as schizophrenia, noting that it had not been 
present in service or to a compensable degree within one year 
of discharge.  

The additional evidence received since the May 1990 rating 
decision includes that of duplicates of selected service 
records.  In July 1999, the veteran submitted statements in 
which he and his wife asserted that his mental disorder was 
due to service.  

Of some significance is his wife's assertion that she had 
noticed that the veteran had had "problems" shortly after 
she met him in 1970, several months after his service 
discharge.  She stated that, in 1984, he had his "first 
nervous breakdown" and was hospitalized for a week.  

The private treatment records from Dr. Strouse dated from 
February 1997 to October 1999 show ongoing psychiatric 
treatment of the veteran.  

Also of record is a report from D. Fladd, RN MSN CS, of the 
John D. Kelley Behavioral Center, dated in February 2000.  
During evaluation, the veteran reported having had an 
uneventful psychiatric history until 1978 when he started to 
get "moody."  He reported that, in 1983, he had additional 
psychiatric symptoms including dysphoric mood, poor hygiene, 
ruminations of childhood and suicidal ideation.  He then was 
brought to the Yates County Mental Health and received a 
diagnosis of histrionic personality disorder that was later 
changed to schizophrenia.  

In April 2001 the Board remanded the case for additional 
medical records as well as Social Security Administration 
(SSA) records that were the basis for an award of disability 
benefits.  The records associated with the file included that 
of a discharge summary noting that the veteran had been 
hospitalized for paranoid schizophrenia from November 27, 
1984 to December 3, 1984.  

The earliest of these records were dated in 1978 and showed 
treatment of injuries sustained in a work-related accident, 
but were otherwise negative for complaints, findings or 
treatment referable to a psychiatric disorder.  


Analysis

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  

This liberalizing law is applicable to the veteran's claims.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Given the favorable action taken hereinbelow to reopen the 
veteran's claim, the Board finds that adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is seeking service connection for an acquired 
psychiatric disorder, which was previously denied by the RO 
in a May 1990 rating decision.  The veteran filed an 
application to reopen his claim in 1999.  

Therefore, his application to reopen the claim was initiated 
prior to July 29, 2001, the effective date of the amended 
§ 3.156, which redefines "new and material evidence" needed 
to reopen a previously denied claim.  See 38 C.F.R.  § 3.156 
(West 1991) (to be codified as amended at 38 U.S.C.A. §§ 501, 
5103A(f), 5108).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991);  see also  62 
Fed. Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  

Notably, however, the VA Secretary has specifically provided 
that the amendments to 38 C.F.R. § 3.156 will be applicable 
to all claims filed on or after August 29, 2001.  As a 
result, the amended regulatory provisions governing new and 
material evidence are not applicable to the veteran's claim 
to reopen, which is discussed hereinbelow.  

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's May 1990 decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).  

However, the law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim, which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. § 
5108 (West 1991).  

"New and material" evidence, is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. Brown, 9 
Vet. App. 273 (1996).  

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  

The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision dated in 
May 1990.  See Hickson v. West, 12 Vet. App. 247, 251 (19 
99).

As previously mentioned, by a May 1990 decision, the RO 
denied the veteran's claim of service connection for 
psychiatric disorder diagnosed as schizophrenia.  This 
decision was based on a review of the service records and 
post service medical records including a 1986 VA examination 
report.  

The additional evidence received since the May 1990 rating 
decision consists of duplicate copies of selected service 
records, several lay statements, private treatment records 
dated from 1997 to 1999 and SSA records.  

The additional medical reports and SSA records are "new" in 
the sense that they were not previously of record.  They also 
are "material" for purposes of reopening the claim in the 
Board's opinion.  

The evidence previously of record had indicated that the 
veteran had been diagnosed with paranoid schizophrenia during 
a 1983 private evaluation, more than one year following his 
discharge from service.  However, the veteran's wife in this 
regard has reported in her submitted statement that the 
veteran had had problems when she met him shortly after 
service.  

The additional evidence submitted since the May 1990 decision 
includes service personnel records, which do provide some 
more detailed information concerning the basis of the October 
1969 psychological evaluation, which had been previously 
considered by the RO.  

The Board has considered the veteran's contentions as well as 
lay statements authored by his wife.  Such evidence is 
sufficient to reopen the claim because it contains 
contentions that are not identical to those made in 
connection with the prior denial.  

In view of the foregoing, the Board finds that the evidence 
associated with the claims file since the May 1990 RO 
decision is so significant that it must be considered to 
fairly decide the merits of the claim.  

As such, it is new and material for the purpose of reopening 
the claim of service connection for an acquired psychiatric 
disorder.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

The veteran's claim of service connection for an acquired 
psychiatric disorder is now reopened and must be addressed on 
a de novo basis.  

Throughout the course of this appeal, the veteran's claim has 
been denied on the grounds that new and material evidence had 
not been submitted to warrant reopening of the claim.  

The veteran was never advised of the applicable law and 
regulations and was not notified of the evidence required for 
a successful claim of service connection.  Indeed, the RO 
never adjudicated the issue on a de novo basis.  

Accordingly, the Board finds that it would be prejudicial to 
the veteran and violate his right to due process if the Board 
were to issue a de novo decision at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Previously, where the Board determined that the claimant had 
submitted new and material evidence, the claim was reopened 
and a determination was to be made as to whether, based upon 
all of the evidence of record in support of the claim, the 
claim as reopened was well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  

As noted hereinabove, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, which has since 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations were 
effective November 9, 2000.  

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated him for a 
psychiatric disorder since service.  The 
veteran should be instructed in this 
regard that he should submit medical 
evidence to support his lay assertions 
that he developed an acquired psychiatric 
disorder during service.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2. Then, the veteran should be afforded a 
VA psychiatric examination to determine 
the nature and likely etiology of the 
claimed acquired psychiatric disorder.  
All indicated tests must be conducted.  
The examiner should elicit from the 
veteran and record a complete medical 
history.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  Based on a 
review of the case, the examiner should 
provide an opinion as to the likelihood 
that the veteran has current acquired 
psychiatric disability due to disease or 
injury which was incurred in or 
aggravated by service.  Complete 
rationale for the opinions expressed 
should be provided.

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim on a de novo basis.  If 
the benefit sought on appeal is not 
granted, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no 
further action until she is otherwise notified, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995).  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


